department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug tp rat legend taxpayer a taxpayer b ira x ira y company m company n dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date from your authorized representative in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted taxpayer a was discharged from the army in january at that time he rolled in march his traditional individual_retirement_account ira x of dollar_figure to roth_ira y of taxpayer a married taxpayer b subsequent to the purported transaction taxpayers a and b discovered that their combined adjusted_gross_income dollar_figure calendar_year exceeded the limit found at sec_408a of the internal for revenue code code at the time of the purported conversion taxpayers a and b were unaware they were not eligible to convert their traditional iras to roth iras taxpayers a and b hired company m to prepare their joint federal_income_tax return during the preparation of that return taxpayer’s return preparer informed the taxpayers that taxpayer a was ineligible for the roth conversion because their combined adjusted_gross_income exceeded the allowable_amount and that taxpayer a would need to recharacterize his roth_ira y back to a traditional_ira on date taxpayers a and b transmitted papers to their return preparer which they thought were sufficient to convert all of taxpayer b’s roth_ira y contributions back to a traditional_ira in august of taxpayers a and b engaged company n to prepare their income_tax return company n received most of taxpayers a and b’s information on date however the information was not complete at that time and therefore company n requested an extension of time on form_4868 to complete the return when the joint federal_income_tax return was prepared in date a manager of company n discovered that taxpayers a and b had not properly recharacterized the ira conversion the manager informed taxpayers a and b that the time to make the election had passed and suggested they seek relief’ to request an extension of time to make the election as of the date of this request to the best of taxpayer a and b’s knowledge the internal_revenue_service has not discovered taxpayers’ failure to make the election to recharacterize roth_ira y to a traditional_ira based on the foregoing facts and representations you have requested the following ruling that pursuant to sections and of the regulations taxpayers a and b are granted a period not to exceed days from the date of this ruling letter to make an election under sec_1_408a-5 of the regulations to recharacterize taxpayer a’s roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions in a recharacterization the ira contribution is treated as having been made sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fail within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for section relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer’s failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 of the regulations indicates that the interests of the government are prejudiced if granting relief will result in a taxpayer or taxpayers if more than one taxpayer is affected by the tax consequences of the election having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer or taxpayers if more than one is affected would have had if the election had been made on a timely basis when a taxpayer is unable to meet the requirements of sec_301_9100-2 of the regulations for an automatic_extension of time to make an election as is the case here sec_301_9100-3 indicates that relief will be granted if the taxpayer provides evidence establishing that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case taxpayers a and b were ineligible to convert taxpayer a’s traditional_ira x to roth_ira y since their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise which discovery occurred after taxpayer a converted ira x to roth_ira y taxpayers a and b were unaware of the requirements of sec_1_408a-5 of the regulations taxpayers a and b filed this request for sec_301 relief after filing their joint federal_income_tax return and after being advised to take such action by a manager of company n with respect to taxpayers a and b is not a closed tax_year finally prior to taxpayer a’s and b’s filing this request for relief under sec_301_9100-1 and sec_301_9100-3 the internal_revenue_service had not discovered taxpayer a and b's ineligibility to convert ira x to roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira in addition we believe that granting relief will not prejudice the interests of the government specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira x and roth_ira y meet the requirements code sec_408 and sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent copies of this ruling have been sent to your authorized representatives pursuant to a power_of_attorney on file in this office should you have any questions concerning this letter_ruling please contact ' t ep ra t1 of my staff at sincerely yours signed oe andrew e zuckerman manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
